FILED
                            NOT FOR PUBLICATION                               MAR 07 2014

                                                                           MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


HILDA MARIA CALVARIO DE                          No. 10-71758
VILLALOBOS,
                                                 Agency No. A075-625-025
              Petitioner,

  v.                                             MEMORANDUM*

ERIC H. HOLDER, JR., Attorney General,

              Respondent.


                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                            Submitted March 5, 2014**
                               Pasadena, California

Before: FERNANDEZ, GRABER, and MURGUIA, Circuit Judges.

       Hilda Calvario de Villalobos petitions for review of the Board of

Immigration Appeals’s (BIA) dismissal of her appeal of the denial of her motion to




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
terminate removal proceedings. We have jurisdiction pursuant to 8 U.S.C. §

1252(a), and we deny the petition for review.

      We review the BIA’s findings of fact for substantial evidence. Gonzaga-

Ortega v. Holder, 736 F.3d 795, 800-01 (9th Cir. 2013). We therefore will uphold

the BIA’s determination that the Department of Homeland Security (DHS) met its

burden of proving Villalobos’s inadmissibility unless “any reasonable adjudicator

would be compelled to conclude to the contrary.” 8 U.S.C. § 1252(b)(4)(B).

      Substantial evidence supports the BIA’s determination that DHS established

by clear and convincing evidence that Villalobos aided and abetted alien

smuggling. See 8 U.S.C. § 1229a(c)(3)(A). Aiding and abetting alien smuggling

under 8 U.S.C. § 1182(a)(6)(E)(i) “requires an affirmative act of help, assistance,

or encouragement.” Altamirano v. Gonzales, 427 F.3d 586, 592 (9th Cir. 2005).

DHS produced credible evidence that Villalobos received a call from her family

asking her to bring her nephew into the United States and then drove with her

husband to Tijuana with her son’s birth certificate, intending to pick up her nephew

in Tijuana and bring him back into the United States using the birth certificate at

the border. Thus, substantial evidence supports the BIA’s determination that DHS

clearly and convincingly established that Villalobos’s involvement in the plan to

bring her nephew into the United States amounted to more than mere knowledge of


                                          2
or reluctant acquiescence in the plan. See id. at 596 (knowledge of plan

insufficient); Aguilar Gonzalez v. Mukasey, 534 F.3d 1204, 1206 (9th Cir. 2008)

(reluctant acquiescence in plan insufficient).

      Reviewing de novo the purely legal question, Altamirano, 427 F.3d at 591,

we are not persuaded that 8 U.S.C. § 1182(a)(6)(E)(i) is unconstitutionally vague

as applied to Villalobos. The question that we must decide is whether the statute is

unconstitutionally vague in the circumstances of the petitioner’s case. Rojas-

Garcia v. Ashcroft, 339 F.3d 814, 822 (9th Cir. 2003). We conclude that §

1182(a)(6)(E)(i) gave Villalobos sufficient notice that her actions were prohibited.

See id.

      PETITION DENIED.




                                          3